Order

PER CURIAM.
B.C. appeals the trial court’s judgment terminating her parental rights to her son, G.D.C., on the grounds of abuse and neglect, failure to rectify harmful conditions, and parental unfitness, pursuant to section 211.447.4, RSMo. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).